DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant’s election of the invention of Group I, drawn to a genetically engineered cell, in the reply filed on 2/12/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant also elected without traverse the species of a T-cell having the phenotype CD45RA+, CD62L+, CD28+, CD95+, CD27+, CCR7+.
Claims 17-30 have been cancelled.
Claims 1-16 are pending and under examination.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



3.	Claims 1-4, 6, 8-10, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bushman et al. (WO 17/049166), as evidenced by Peng et al. (Molecular Cancer, 2019, 18: 1-14).
Bushman et al. teach genetically engineered CD45RA+, CD62L+, CD28+, CD95+, CD27+, CCR7+ T-cells comprising an exogenous CAR and a disrupted, a non-functional TET2 gene, wherein the disruption of the TET2 gene entails deletions and wherein the disruption of the TET2 gene enhances the persistence of the genetically engineered CD45RA+, CD62L+, CD28+, CD95+, CD27+, CCR7+ T-cells (claims 1-3, 6, 9 and 10) (see p. 1, line 25 through p. 2, line 3; p. 10, lines 14-19; p. 12, lines 23-27; p. 13, lines 14-18; p. 323, lines 1-10; Fig. 25).  Bushman et al. teach that the exogenous CAR comprises a scTCR as the CAR extracellular domain, wherein the scTCR recognizes an antigen fragment presented on the cancer cell surface by MHC, wherein the fragment is derived from a cancer associated protein and wherein the fragment is not present on the surface of the normal cells (see p. 30, lines 7-18; p. 140, lines 25-28; p. 155, lines 7-10; p. 173, line 29 through p. 174, line 5).  As evidenced by Peng et al., such antigen fragments are neoantigens (see p. 3, paragraph bridging columns 1 and 2; paragraph bridging p. 3 and 4; p. 10, paragraph bridging columns 1 and 2).  As evidenced by Peng et al., neoantigens are patient-specific (claim 12) (see p. 2; paragraph bridging p. 2 and 3; p. 9). 



With respect to the limitation of a patient-derived TCR (claim 1), Bushman et al. teach that the neoantigen-recognizing scTCR contains the V[Symbol font/0x61] and V[Symbol font/0x62] genes from a T-cell clone (see paragraph bridging p. 173 and 174), i.e., Bushman et al. teach a patient’s derived TCR recognizing a neoantigen.
With respect to claim 4, Bushman et al. teach that the genetically engineered T-cells comprise a gRNA and Cas9 (see p. 323, lines 12-14; paragraph bridging p. 324 and 325).
With respect to claim 8, Bushman et al. teach that the T-cells could be either autologous or allogeneic (see p. 268, lines 24-30). 
With respect to claim 14, Bushman et al. teach that the genetically modified T-cells are formulated as a pharmaceutical composition (see p. 270, lines 3-5; p. 314, lines 19-27).
Thus, Bushman et al. teach all claim limitations and anticipate the claimed invention.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bushman et al. as evidenced by Peng et al., in view of both Eyquem et al. (Nature, 2017, 543: 113-117) and Wargo et al. (Cancer Immunol. Immunother, 2009, 58: 383-394).
The teachings of Bushman et al. are applied as above for claims 1-4, 6, 8-10, 12, and 14.  While Bushman et al. do not specifically teach that the CD45RA+, CD62L+, CD28+, CD95+, CD27+, CCR7+ T-cells comprising a CAR and a non-functional TET2 gene are primary T-cells (claim 7), Bushman et al. teach primary T-cells could be used to obtain engineered T-cells (see p. 14, line 11; p. 244, lines 13-14; p. 323, lines 1-10).  Thus using primary T-cells to obtain CD45RA+, CD62L+, CD28+, CD95+, CD27+, CCR7+ T-cells comprising a CAR and a non-functional TET2 would have been obvious to one of skill in the art.
With respect to claims 5, Bushman et al. teach that that the gRNA could be the gRNA set forth by SEQ ID NO: 1323 (see p. 13, lines 14-18).  As evidenced by the attached Sequence Alignment, SEQ ID NO: 1323 comprises the nucleotide sequence set forth by the instant SEQ ID NO: 1.
claim 13, Bushman et al. teach using sg/Cas9 to knock out the endogenous TCR (see p. 230, lines 8-12; p. 231-232).  While Bushman et al. do not teach introducing the TCR-based CAR into the endogenous TRAC locus, Eyquem et al. teach that gRNA/Cas9 could be used to knock out the endogenous TRAC locus and integrate a CAR into the disrupted endogenous TRAC locus, wherein the gRNA targets the first TRAC exon and wherein CAR is flanked by left and right homology arms and wherein a nucleic acid encoding a 2A peptide is inserted between the left homology arm and the CAR-encoding nucleic sequence (see p. 113).  Thus, integrating the TCR-based CAR into the endogenous TRAC locus would have been obvious to one of skill in the art to achieve the predictable result of obtaining therapeutic CD45RA+, CD62L+, CD28+, CD95+, CD27+, CCR7+ T-cells comprising a CAR and a non-functional TET2.  By doing so, one of skill in the art would have used a construct comprising a left homology arm, a nucleic acid encoding a 2A peptide, a signal sequence, and a nucleic acid encoding the TCR-based CAR.
Bushman et al. and Eyquem et al. do not teach a second 2A peptide (claim 11).  However, using such is suggested by the prior art.  For example, Wargo et al. teach that therapeutic T-cells could be also obtained by engineering with nucleic acids encoding TCRs wherein the TCR [Symbol font/0x61] and [Symbol font/0x62] genes are linked via a nucleic acid sequence encoding a 2A peptide (see Abstract; p. 384, paragraph bridging columns 1 and 2; p. 387, Fig. 1).  One of skill in the art would have found obvious to modify the teachings of Bushman et al. and Eyquem et al. by replacing the TCR-based CAR with a TCR as taught by Wargo et al. to achieve the predictable result of obtaining therapeutic T-cells.  By doing so, one of skill in the art would have used a construct comprising a left homology arm, a nucleic claim 11).  
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

6.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bushman et al. taken with both Eyquem et al. and Wargo et al. and as evidenced by Peng et al., in further view of both Lu et al. (Human Gene Therapy Methods, 2016, 27: 209-218) and Serganova et al. (Molecular Therapy: Oncolytics, 2017, 4: 41-54), as evidenced by Epstein (NCBI Bookshelf, 2001).
The teachings of Bushman et al., Eyquem et al., and Wargo et al. are applied as above for claims 1-14.  Bushman et al., Eyquem et al., and Wargo et al. do not teach the limitations of claims 15 and 16.  However, Bushman et al. teach that that the genetically engineered cells are cryopreserved before administration in vivo (see p. 268, lines 21-23).  While Bushman et al., Eyquem et al., and Wargo et al. do not teach CryoStor, Plasma-Lyte, and HSA, these agents were used in the prior art to cryopreserve T-cells.  For example, Lu et al. teach using CryoStor 10 and HSA in 0.9 % saline (i.e., a crystalloid, as evidenced by Epstein, see p. 1) to cryopreserve T-cells (see paragraph bridging p. 210 and 211) and Serganova et al. teach using Plasma-Lyte and HSA (see p. 50, column 2, first full paragraph).  One of skill in the art would have found obvious to combine CryoStor with Plasma-Lyte and further add HSA to achieve the predictable result of cryopreserving the genetically engineered T-cells.  
MPEP 2144.06 [R-6] I states:
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

7.	No claim is allowed.  No claim is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ILEANA POPA/Primary Examiner, Art Unit 1633